eSATA ATT AA

a2) United States Patent

Adamson, III

US009886421B1

US 9,886,421 B1
Feb. 6, 2018

(0) Patent No.:
(45) Date of Patent:

 

(54)

(71)
(72)

(73)

(*)

(21)
(22)

(63)

(51)

(52)

(58)

ALLOWING OPERATING SYSTEM ACCESS
TO NON-STANDARD FONTS IN A
NETWORK DOCUMENT

Applicant: Clantech, Inc., Draper, UT (US)

Inventor: Robert G. Adamson, III, Draper, UT
(US)

Assignee: Clantech, Inc., Draper, UT (US)

Notice: Subject to any disclaimer, the term of this

patent is extended or adjusted under 35
U.S.C. 154(b) by 0 days.

Appl. No.: 15/581,921

Filed: Apr. 28, 2017

Related U.S. Application Data

Continuation of application No. 15/197,389, filed on
Jun. 29, 2016, which is a continuation of application
No. 14/793,643, filed on Jul. 7, 2015, now Pat. No.
9,405,735, which is a continuation of application No.
13/956,265, filed on Jul. 31, 2013, now abandoned,
which is a continuation of application No.
11/443,664, filed on May 30, 2006, now Pat. No.
8,522,127, which is a continuation of application No.
09/906,444, filed on Jul. 16, 2001, now abandoned.

Int. Cl.

GO06F 17/00 (2006.01)

GO6F 17/21 (2006.01)

GO6F 17/22 (2006.01)

US. Cl.

CPC ........ G06F 17/214 (2013.01); GO6F 17/2247

(2013.01)
Field of Classification Search
CPC ooeeececeeeceeesesenetecesceseecnetensesseneesees GO6F 17/214
See application file for complete search history.

 

 CEREDARERG
BRCWSER

   
  

NOE CEAORAS
ROGER

(56) References Cited
U.S. PATENT DOCUMENTS
4,594,674 A 6/1986 Boulia et al.
5,528,742 A 6/1996 Moore et al.
5,583,978 A 12/1996 Collins et al.

(Continued)

OTHER PUBLICATIONS

Dr. Dobb’s True Type Font Secrets, Aug. 1, 1999, p. 1-5, available
at URL: http:/Awww.drdobbs.com/truetype-fontsecrets/184403680.

(Continued)

Primary Examiner — Amelia Tapp
(74) Attorney, Agent, or Firm — Knobbe, Martens, Olson
& Bear, LLP

(57) ABSTRACT

When a browsing computer navigates to a network docu-
ment, such as a web page, the corresponding server also
downloads computer readable formatting information nec-
essary for the operating system of the browsing computer to
render correctly any characters within the network document
even if the fonts associated with those characters do not exist
on the browsing computer prior to encountering the network
document. An exposure module is also downloaded to the
browsing computer. The exposure module is loaded onto the
browsing computer, which in tum either permanently
installs or temporarily exposes the operating system of the
browsing computer to the computer readable font formatting
information associated with the network document. As a
result, the operating system of the browsing computer is able
to display or otherwise process the network document
correctly and consistently regardless of the computer read-
able fonts installed on the browsing computer.

17 Claims, 8 Drawing Sheets

 

SOPPIATON

 

 

RORULE 5M

re) a
HROSTOR FL APPLIDATROR

 

 

 

 

 

z

EXPOSURE

 

 

 

 

 

 

 

A

 

 

 

HODELE
.
Fe .
GRERATING SYBTEW
Penne openness os
| of S¥Sigy f LveMponaRr: | pERMancerd | SysveM
Fo FORT of 2 FORTS 1 | SISTER REGHTEY |
 EMLE oi bweeronr! 1 fo |
ne Ht
Bet eer herr mn Fo tepereenntantne

 

 

 

 

 

 

 
Case 3:21-cv-05305-JSC Document 1-2 Filed 07/09/21 Page 2 of 19

US 9,886,421 B1

 

Page 2
(56) References Cited 6,853,980 BL* 2/2005 Ying wees G06Q 30/06
705/26.62
U.S. PATENT DOCUMENTS 7,013,289 B2 3/2006 Horn et al.
7,024,471 B2 4/2006 George et al.
5,689,724 A 11/1997 Morgan et al. 7,194,624 Bl 3/2007 Harris
5,805,783 A 9/1998 Ellson et al. 7,210,099 B2 4/2007 Rohrabaugh et al.
5,871,714 A 2/1999 Budny 7,660,295 B2* 2/2010 Allan we H04M 3/42
5,893,915 A 4/1999 Cordell et al. 370/352
6,012,071 A 1/2000 Krishna et al. 8,522,127 B2 8/2013 Adamson
6,057,858 A 5/2000 Desrosiers 9,405,735 Bl 8/2016 Adamson
6,073,148 A 6/2000 Rowe et al. 2001/0054049 Al = 12/2001 Maeda et al.
6,189,018 Bl 2/2001 Newman et al. 2002/0107887 Al 8/2002 Cousins
6,271,865 Bl 8/2001 ‘Yu et al.
, .
6,278,449 BI 8/2001 Sugiarto ........... ee toe OTHER PUBLICATIONS
6,320,587 BL* 11/2001 Funyu ow. GO6F 17/214

345/467
6,323,865 Bl 11/2001 Colletti
6,324,500 Bl 11/2001 Amro et al.
6,330,577 Bl 12/2001 Kim
6,449,639 Bl 9/2002 Blumberg
6,452,597 Bl 9/2002 Goldberg et al.
6,504,554 Bl 1/2003 Stone et al.
6,512,531 Bl 1/2003 Gartland
6,552,728 Bl 4/2003 Moore et al.
6,584,480 Bl 6/2003 Ferrel et al.
6,614,541 Bl 9/2003 Fritz et al.
6,665,842 B2 12/2003 Nielsen
6,707,942 Bl 3/2004 Cortopassi et al.
6,718,540 Bl 4/2004 Azua et al.
6,760,887 Bl 7/2004 Taieb
6,834,048 Bl 12/2004 Cho et al.

Turer, “Glyph Hell: An introduction to glyphs, as used and defined.
in the Free Type engine”, version 1.0 (html version), Jan. 14, 1998,
p. 1-16, available at http://www.physiol.med.tu-muenchen.de/-rob-
ert/freetype. html.
Dirk Eddelbuttel and William L. Goffe. 1999. Display and Interac-
tive Languages for the Internet: HTML, PDF, and Java. Comput.
Econ. 14, 1-2 (Oct. 1999), pp. 89-107.
PC Tools by Symantec, “Are You Missing Fonts from the Fonts
Folder?” p. 1-2, retrieved from http://www.pctools.com/guides/
registry/detail/278/ last modified Feb. 23, 1999. Last accessed Apr.

27, 2017.

U.S. Appl. No. 15/197,389, filed Jun. 29, 2016, Adamson.
U.S. Appl. No. 15/582,399, filed Apr. 28, 2017, Adamson.

* cited by examiner
Case 3:21-cv-05305-JSC Document 1-2 Filed 07/09/21 Page 3 of 19

US 9,886,421 B1

Sheet 1 of 8

Feb. 6, 2018

U.S. Patent

 

 

 

 

 

 

 

 

 

 

An? x ie

bs,

| oinbi-4

 

 

 

 

 

 

 

 

 

SOOMUIS VAY WIG)

oo

 

lee
WON

 

 

“BOE

 

 

 

 

   

 

 

 

+ ING
 WHMDOHY

 

 

 

 

 

 

1 SETA

 

 

 

 

 

 

( 7 watavae

| ORHA

 

 

 

 

Te Se RL te a ai Sani iy aN Sit SON SE Se Se em a RR

TBO AE a A SU ee a be ll iS Sm EO SAR a ait,

asta

Ut

 

 

 

 

 

 

 

 

 

 

“FG (ou)
AHOWSH #3:9;9

 

yi

    

 

    

 

 

i
[
i

 
Case 3:21-cv-05305-JSC Document 1-2 Filed 07/09/21 Page 4 of 19

 

 

 

 

 

U.S. Patent Feb. 6, 2018 Sheet 2 of 8 US 9,886,421 B1
SERVER
EXPOSURE
WODULE
aS

 

 

 

 

 

 

BROWSING —
DEVELOPER peowsine | | aRowsING
wen von uTeR coweureR || COMPUTER |.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Figure 2
Case 3:21-cv-05305-JSC Document 1-2 Filed 07/09/21 Page 5 of 19

U.S. Patent Feb. 6, 2018 Sheet 3 of 8

US 9,886,421 B1

 

 

DEVELOPER COMPUTER 204

DEVELOPER APPLICATION
ih i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Figure 3A
Case 3:21-cv-05305-JSC Document 1-2 Filed 07/09/21 Page 6 of 19

U.S. Patent

Feb. 6, 2018 Sheet 4 of 8

US 9,886,421 B1

 

 

 

DOCUMENT BUNLSER

 

 

 

 

DEVELOPER APPLICATION

PROGRAM 318

 

CHARACTER SECRAGER |

 

FONT FILES
ae

 

 

 

CONTROL ORJECTS

 

 

 

 

 

 

 

 

 

 

INTE

ust MG

 

 

FACE| | EXAMINER fe

 

 

 

 

 

 

 

 

 

 

Figure 3B
Case 3:21-cv-05305-JSC Document 1-2 Filed 07/09/21 Page 7 of 19

U.S. Patent Feb. 6, 2018 Sheet 5 of 8 US 9,886,421 B1

 

FONT PACKAGE 304
generat neaper |

| DOCUMENT HEADER |

 

 

 

 

 

 

 

cHaracrer opsecr AP ~ 804

 

 

 

 

 

cHanacter opseeT a8

 

Bw & &

 

 

FONT FILES 312
rout rea LO?

 

 

 

 

 

rout reg = pote

 

ee &

 

 

 

 

 

 

Figure 4
Case 3:21-cv-05305-JSC Document 1-2 Filed 07/09/21 Page 8 of 19

U.S. Patent

Feb. 6, 2018

Sheet 6 of 8

GROWSING COMPUTER 204

   

 

 

AECEIVE REQUEST
FOR NETWORK
DOCURENT 202

*¥

2—~_

 

 

 

 

403— | DOWNLOAD NETWORK
DOCUMENT 292

 

\ RETWORK J
_ pocumeNT 202 _/

     
   

 

 

 

¥

 

DOWNLOAD EXPOSURE
HODULE 50

 

RECEIVE REQUEST AND

RECEIVE ANO BEGIN
PROCESSING NETWORK
NOCUNENT 202
REQUEST EXPOSURE
MODULE SOf

 

 

 

 

 

 

 

 

 

yo

_ RECEIVE AND
INSTALL EXPOSURE
HOOULE S01

 

 

 

 

 

 

OF CHARACTERS
FROR conte PACKAGE

 

 

¥
| ca tlSPLAY GF
NETWORK DOCUMENT

 

 

 

 

Figure 5

US 9,886,421 B1

‘nat

Len td

i

on ANG

At
Case 3:21-cv-05305-JSC Document 1-2 Filed 07/09/21 Page 9 of 19

U.S. Patent

Feb. 6, 2018

Sheet 7 of 8

 

 

co

 

aR

S oy
4

eee

ERIS |
ousee |
ene

 

 

 

US 9,886,421 B1

 

 

‘aarti Oh

 

 

 

 

 

   

ia)
wrciaTOn |

 

 

 

 

 

RODULE Aid

 

 

enn
syste

: FONT

: TABLE

i ite

 

GrRRATS

Te

 

 

| PERMANENT |

SYSTEM
FORTS

 

 

syste
REGISTRY

50g

ah,

 

 

 

 

Figure 6
Case 3:21-cv-05305-JSC Document 1-2 Filed 07/09/21 Page 10 of 19

U.S. Patent Feb. 6, 2018 Sheet 8 of 8 US 9,886,421 B1

 

NETWORK DOCUMENT Toe

 

FONT PACKAGE
it

 

 

 

 

 

 

 

 

 

HTML SOCUMENT
is

INSTRUCTION GOOE
30

 

 

 

 

 

 

 

 

APPLICATION
708

Belt:

 

 

 

 

 

 

Figure 8
Case 3:21-cv-05305-JSC Document 1-2 Filed 07/09/21 Page 11 of 19

US 9,886,421 B1

1
ALLOWING OPERATING SYSTEM ACCESS
TO NON-STANDARD FONTS IN A
NETWORK DOCUMENT

CROSS-REFERENCE TO RELATED
APPLICATIONS

This application is a continuation of U.S. patent applica-
tion Ser. No. 15/197,389, filed Jun. 29, 2016, which is a
continuation of U.S. patent application Ser. No. 14/793,643,
filed Jul. 7, 2015, now US. Pat. No. 9,405,735, which is a
continuation of U.S. patent application Ser. No. 13/956,265,
filed Jul. 31, 2013, which is a continuation of U.S. patent
application Ser. No. 11/443,664, filed May 30, 2006, now
USS. Pat. No. 8,522,127, which is a continuation of U.S.
patent application Ser. No. 09/906,444, filed Jul. 16, 2001,
the contents of all of which are incorporated by reference
herein.

BACKGROUND OF THE INVENTION
1. The Field of the Invention

The present invention relates to the field of computer font
technology. In particular, the present invention relates to
methods, systems and computer program products for allow-
ing characters of fonts that are not standard to an operating
system of a computer to be displayed and/or otherwise used
by the operating system of the computer.

2. Relevant Technology

Authors are in the business of conveying a message
through the skillful and artistic use of characters often
referred to as “text”. In addition to the message read from the
text, authors are often also concerned with the impression
made by the visual appearance of the text. For example, a
skilled author would not draft a technical document using
the font style of a child’s picture book as doing so would
diminish the seriousness and professionalism of the work.

Recently, network sites, such as Internet web sites, have
been made available as a new authoring medium. For
example, an author using an authoring program loaded on a
computer can write an electronic document, such as a web
page. The authoring program may contain a number of
unique or non-standard fonts that allow the author to create
the electronic document so as to have a unique or desired
appearance. In general, a font is simply a set of characters
having a predefined typeface or configuration. Once created,
the electronic document is stored on a server. A reader can
then request and download the electronic document for
display on the reader’s computer.

Authors of conventional printed material can generally
feel assured that, unless there is some damage to the printed
material, the printed material will appear to the reader
precisely as it was generated by the author. In contrast,
electronic documents requested by a reader are displayed on
the reader’s computer using only the fonts that are currently
loaded on the reader’s computer. Accordingly, if the reader’s
computer does not contain the same fonts that were used by
the author in creating the electronic document, the electronic
document is displayed on the reader’s computer in a form
different than that originally created by the author. Gener-
ally, the operating system of the reader’s computer replaces
the unknown fonts with known fonts when displaying the
electronic document.

20

30

40

45

2

Several attempts have been made to ensure that electronic
documents made with non-standard fonts are displayed on a
reader’s computer in the same form, i.e., same font(s), as
created by the author. One commonly used method is to
represent the text as images in a digital format, such as
bitmaps or jpeg files. These digital images, however, cannot
be resized without a loss of quality. For example, if a digital
picture of a text character is enlarged, the resolution of the
text character is also enlarged, thereby degrading the visual
appearance of the character both on the screen and in print.

Furthermore, characters represented as image files are
typically much larger than characters represented by fonts.
Accordingly, using an image file increases the size of the
electronic document, thereby increasing its download time.
In addition, image files take longer to display on a screen.
Thus, operations such as scrolling that require an image to
be frequently rendered are slowed down and otherwise
degraded. Finally, characters represented as image files
cannot be stylized. For example, such characters cannot be
italicized.

In another attempted solution, a first computer includes a
document builder that receives input text so that the input
text may be represented in the document. The input text is
originally defined using pre-defined font descriptions. The
document builder then creates a new font description (here-
inafter called a “proprietary vector font description’) for the
input text with the aid of a character shape recorder. The
proprietary vector font description is then placed in the
document. The first computer system then delivers the
document to a second computer system.

The second computer system includes a character shape
player which is uniquely configured to interpret the propri-
etary vector font descriptions included in the document. If
the second computer system does not already have the
character shape player, the character shape player may be
downloaded with the document.

Although this latter solution improves upon the prior state
of the art, the proprietary vector font description is not
standard to a reader’s operating system. Accordingly, this
solution requires the use of the character shape player by
every reader’s computer that is to display an electronic
document containing the proprietary vector font. Many
applications may not be configured to access the services of
the character shape player. Accordingly, this solution does
not allow the fonts represented by the proprietary vector font
description to be freely copied and pasted into or otherwise
used, such as by printing, by other applications that do not
access the services of the character shape player. In addition,
even if an application had access to the object player
mechanism, the fonts cannot be rendered as efficiently as
they could if the operating system itself was capable of
interpreting the fonts. Accordingly, operations such as
scrolling of the fonts is sluggish.

Therefore, what are desired are methods, systems, and
computer program products for allowing characters of fonts
that are not standard to an operating system of a reader’s
computer to be conveniently used by the operating system to
facilitate viewing, copying, pasting, printing, and/or editing
of the characters in different applications.

BRIEF SUMMARY OF THE INVENTION

The present invention extends to methods, systems, com-
puter program products and data structures for allowing an
operating system to have access to characters of non-
standard fonts included in a network document. In one
embodiment, a browser loaded on a computer navigates to
Case 3:21-cv-05305-JSC Document 1-2 Filed 07/09/21 Page 12 of 19

US 9,886,421 B1

3

a network document, such as a web page, that is hosted by
a server. In an alternative embodiment, the network docu-
ment can be any HTML document stored on any form of
computer readable medium that can be opened by a browser.
The network document contains characters that are defined
by “non-standard fonts,” i.e., fonts that are not loaded on the
requesting computer and thus the corresponding characters
cannot be displayed or otherwise used by the operating
system thereof.

To enable the computer requesting or opening the network
document to generate the characters defined by the non-
standard fonts, a font package containing computer readable
formatting information necessary for an operating system to
render the corresponding characters is provided. The for-
matting information defines the configuration of each char-
acter for a corresponding font using standard font file
formats such as a scaleable outline format. Installation
software is also provided. The font package and installation
software can be downloaded off of the sever or otherwise
loaded onto the computer.

The computer automatically executes the installation soft-
ware which in turn either permanently installs or temporarily
exposes the computer readable formatting information to the
operating system so as to enable the operating system to
render the characters of the non-standard fonts. As a result,
the network document is generated and displayed by the
computer using the same characters with which it was
originally created.

Furthermore, in one embodiment the installation or expo-
sure of the computer readable formatting information is
done in a manner that the operating system of the computer
has at least temporary access to utilize the characters of the
nonstandard fonts. That is, the operating system is able to
use the characters of the nonstandard fonts in the same way
that it uses characters of original standard fonts. The oper-
ating system is thus able to efficiently copy, paste, print,
modify, and otherwise edit the characters of the non-stan-
dard fonts.

BRIEF DESCRIPTION OF THE DRAWINGS

To further clarify the above and other advantages and
features of the present invention, a more particular descrip-
tion of the invention will be rendered by reference to specific
embodiments thereof which are illustrated in the appended
drawings. It is appreciated that these drawings depict only
typical embodiments of the invention and are therefore not
to be considered limiting of its scope. The invention will be
described and explained with additional specificity and
detail through the use of the accompanying drawings in
which:

FIG. 1 is a schematic diagram of an example of a system
that provides a suitable operating environment for the pres-
ent invention;

FIG. 2 is a schematic diagram of a network architecture
in which a developer computer can post a network docu-
ment, to a server for access by browsing computers;

FIG. 3A is a schematic diagram of an architecture that
may be used to develop the network document as shown in
FIG. 2 containing non-standard characters so as to facilitate
delivery of the non-standard characters to the browsing
computers;

FIG. 3B is a schematic diagram of an alternative design
of the architecture shown in FIG. 3A;

FIG. 4 illustrates an example of a data structure that may
be used to deliver the non-standard characters to the brows-
ing computers;

10

15

20

25

30

35

40

45

50

55

60

65

4

FIG. 5 is a flowchart showing one method of operation of
the present invention;

FIG. 6 is a schematic diagram of an installation module
operating between a browser and an operating system;

FIG. 7 is a schematic diagram of an HTML network
document incorporating features of the present invention;
and

FIG. 8 is a schematic diagram of an email based network
document incorporating features of the present invention.

DETAILED DESCRIPTION OF THE
PREFERRED EMBODIMENTS

The present invention extends to methods, systems, com-
puter program products and data structures for allowing an
operating system to have access to characters of non-
standard fonts included in a network document. In one
embodiment, a browser loaded on a computer navigates to
a network document, such as a web page, that is hosted by
a server. In an alternative embodiment, the network docu-
ment can be any HTML document stored on any form of
computer readable medium that can be opened by a browser.
The network document contains characters that are defined
by “non-standard fonts,” i.e., fonts that are not loaded on the
requesting computer and thus the corresponding characters
cannot be displayed or otherwise used by the operating
system thereof.

To enable the computer requesting or opening the network
document to generate the characters defined by the non-
standard fonts, a font package containing computer readable
formatting information necessary for an operating system to
render the corresponding characters is provided. The for-
matting information defines the configuration of each char-
acter for a corresponding font using standard font file
formats such as a scaleable outline format. Installation
software is also provided. The font package and installation
software can be downloaded off of the sever or otherwise
loaded onto the computer.

The computer automatically executes the installation soft-
ware which in turn either permanently installs or temporarily
exposes the computer readable formatting information to the
operating system so as to enable the operating system to
render the characters of the non-standard fonts. As a result,
the network document is generated and displayed by the
computer using the same characters with which it was
originally created.

Furthermore, in one embodiment the installation or expo-
sure of the computer readable formatting information is
done in a manner that the operating system of the computer
has at least temporary access to utilize the characters of the
nonstandard fonts. That is, the operating system is able to
use the characters of the nonstandard fonts in the same way
that it uses characters of original standard fonts. The oper-
ating system is thus able to efficiently copy, paste, print,
modify, and otherwise edit the characters of the non-stan-
dard fonts.

Embodiments within the scope of the present invention
include computer-readable media for carrying or having
computer-executable instructions or data structures stored
thereon. Such computer-readable media can be any available
media that can be accessed by a general purpose or special
purpose computer. By way of example, and not limitation,
such computer-readable media can comprise physical stor-
age media such as RAM, ROM, EEPROM, CD-ROM or
other optical disk storage, magnetic disk storage or other
magnetic storage devices, or any other medium which can be
used to carry or store desired program code means in the
Case 3:21-cv-05305-JSC Document 1-2 Filed 07/09/21 Page 13 of 19

US 9,886,421 B1

5

form of computer-executable instructions or data structures
and which can be accessed by a general purpose or special
purpose computer.

When information is transferred or provided over a net-
work or another communications connection (either hard-
wired, wireless, or a combination of hardwired and wireless)
to a computer, the computer properly views the connection
as a computer-readable medium. Thus, any such connection
is properly termed a computer-readable medium. Combina-
tions of the above should also be included within the scope
of computer-readable media. Computer-executable instruc-
tions comprise, for example, instructions and data which
cause a general purpose computer, special purpose com-
puter, or special purpose processing device to perform a
certain function or group of functions.

FIG. 1 and the following discussion are intended to
provide a brief, general description of a suitable computing
environment in which the invention may be implemented.
Although not required, one embodiment of the invention
will be described in the general context of computer-execut-
able instructions, such as program modules, being executed
by computers in network environments. Generally, program
modules include routines, programs, objects, components,
data structures, etc. that perform particular tasks or imple-
ment particular abstract data types. Computer-executable
instructions, associated data structures, and program mod-
ules represent examples of the program code means for
executing steps of the methods disclosed herein. The par-
ticular sequence of such executable instructions or associ-
ated data structures represents examples of corresponding
acts for implementing the functions described in such steps.

Those skilled in the art will appreciate that the invention
may be practiced in network computing environments with
many types of computer system configurations. The term
“computer” as used herein is broadly intended to include
personal computers, hand-held devices such as personal
information managers (PIMs), multi-processor systems,
microprocessor-based or programmable consumer electron-
ics, network PCs, minicomputers, mainframe computers,
and the like. The term “computer” also includes distributed
computing environments where tasks are performed by local
and remote processing devices that are linked (either by
hardwired links, wireless links, or by a combination of
hardwired or wireless links) through a communications
network. In a distributed computing environment, program
modules may be located in both local and remote memory
storage devices.

With reference to FIG. 1, one example of a system for
implementing the invention includes a general purpose
computing device in the form of a conventional computer
120. Conventional computer 120 includes a processing unit
121, a system memory 122, and a system bus 123 that
couples various system components including the system
memory 122 to the processing unit 121. The system bus 123
may be any of several types of bus structures including a
memory bus or memory controller, a peripheral bus, and a
local bus using any of a variety of bus architectures. The
system memory includes read only memory (ROM) 124 and
random access memory (RAM) 125. A basic input/output
system (BIOS) 126, containing the basic routines that help
transfer information between elements within the computer
120, such as during start-up, may be stored in ROM 124.

The computer 120 may also include a magnetic hard disk
drive 127 for reading from and writing to a magnetic hard
disk 139, a magnetic disk drive 128 for reading from or
writing to a removable magnetic disk 129, and an optical
disk drive 130 for reading from or writing to removable

10

15

20

25

30

35

40

45

50

55

60

65

6

optical disk 131 such as a CD-ROM or other optical media.
The magnetic hard disk drive 127, magnetic disk drive 128,
and optical disk drive 130 are connected to the system bus
123 by a hard disk drive interface 132, a magnetic disk
drive-interface 133, and an optical drive interface 134,
respectively. The drives and their associated computer-
readable media provide nonvolatile storage of computer-
executable instructions, data structures, program modules
and other data for the computer 120. Although the exem-
plary environment described herein employs a magnetic
hard disk 139, a removable magnetic disk 129 and a remov-
able optical disk 131, other types of computer readable
media for storing data can be used, including magnetic
cassettes, flash memory cards, digital versatile disks, Ber-
noulli cartridges, RAMs, ROMs, and the like.

Program code means comprising one or more program
modules may be stored on the hard disk 139, magnetic disk
129, optical disk 131, ROM 124 or RAM 125, including an
operating system 135, one or more application programs
136, other program modules 137, and program data 138. A
user may enter commands and information into the com-
puter 120 through keyboard 140, pointing device 142, or
other input devices (not shown), such as a microphone, joy
stick, game pad, satellite dish, scanner, or the like. These and
other input devices are often connected to the processing
unit 121 through a serial port interface 146 coupled to
system bus 123. Alternatively, the input devices may be
connected by other interfaces, such as a parallel port, a game
port or a universal serial bus (USB). A monitor 147 or
another display device is also connected to system bus 123
via an interface, such as video adapter 148. In addition to the
monitor, personal computers typically include other periph-
eral output devices (not shown), such as speakers and
printers.

The computer 120 may operate in a networked environ-
ment using logical connections to one or more remote
computers, such as remote computers 149a@ and 149d.
Remote computers 149a and 1495 may each be another
personal computer, a server, a router, a network PC, a peer
device or other common network node, and typically include
many or all of the elements described above relative to the
computer 120, although only memory storage devices 150a
and 1504 and their associated application programs 136a
and 1365 have been illustrated in FIG. 1. The logical
connections depicted in FIG. 1 include a local area network
(LAN) 151 and a wide area network (WAN) 152 that are
presented here by way of example and not limitation. Such
networking environments are commonplace in office-wide
or enterprise-wide computer networks, intranets and the
Internet.

When used in a LAN networking environment, the com-
puter 120 is connected to the local network 151 through a
network interface or adapter 153. When used in a WAN
networking environment, the computer 120 may include a
modem 154, a wireless link, or other means for establishing
communications over the wide area network 152, such as the
Internet. The modem 154, which may be internal or external,
is connected to the system bus 123 via the serial port
interface 146. In a networked environment, program mod-
ules depicted relative to the computer 120, or portions
thereof, may be stored in the remote memory storage device.
Tt will be appreciated that the network connections shown
are exemplary and other means of establishing communica-
tions over wide area network 152 may be used.

FIG. 1 is provided by way of illustration only. The
principles of the present invention may be implemented in
any operating environment that is able to implement the
Case 3:21-cv-05305-JSC Document 1-2 Filed 07/09/21 Page 14 of 19

US 9,886,421 B1

7

principles of the present invention. For example, given
suitable software and/or adaptation, general-purpose com-
puters, special-purpose computers or special purpose pro-
cessing devices (whether now developed or to be developed
in the future) might implement the principles of the present
invention. In addition, the principles of the present invention
may be implemented by software, hardware, firmware or
any combination thereof.

FIG. 2 illustrates a typical network environment 200 in
which one embodiment of the present invention is incorpo-
rated. Network environment 200 includes a developer com-
puter 201 and a browsing computer 204. Browsing computer
204 is loaded with a network browser 205, such as MICRO-
SOFT Internet Explorer or NETS CAPE NAVIGATOR, and
is selectively coupled in electrical communication with a
network 206. Network 206 can comprise one or more LANs
such as LAN 151 and/or one or more WAN s such as WAN
152 as described with FIG. 1. In the embodiment depicted,
network 206 includes a server 203. Server 203 can comprise
a conventional Internet server or any other type or combi-
nation of computers as previously discussed herein. Browser
205 is configured to enable browsing computer 204 to access
and communicate with server 203.

As used herein, the term “developer computer” and
“browsing computer” is each intended to include “comput-
ers” as previously defined herein. One example of developer
computer 201 and browsing computer 204 is computer 120
as discussed with regard to FIG. 1. In one embodiment as
depicted in FIG. 2, one or more additional browsing com-
puters 204a-b can also be electrically coupled with network
206. Likewise, although not required, developer computer
201 can also be electrically coupled with network 206
through a network browser.

Developer computer 201 is used to create a network
document 202. Network document 202 is shown as being
hosted or stored on server 203. As used herein, the term
“network document” is intended to mean any form of an
electronic file that can have a display character embedded
therein, attached thereto, referenced therein, such as through
a link, or can otherwise be associated therewith.

The term “character” as used herein is intended to mean
any discrete letter, number, symbol, design, mark, sign,
figure, text, or the like that is currently known or created in
the future. With regard to computer code, a “character” also
includes a bit value qualified by a corresponding font or
default font. For example, as an HTML document, such as
a web page, is created, the text which is to be displayed
during normal viewing is typed in and bounded on each side
by a specific font tag. The font tag defines the name of the
font, such as Times New Roman or Courier. The computer
reads each of the characters of the text as a numerical bit
value. As an operating system processes the HTML docu-
ment, the operating system read the font tag and determines
whether a font file corresponding to the font tag is loaded in
the standard font directory. Each font file includes the
formatting information necessary for the operating system to
render each character of the font.

If the font file corresponding to the font tag is loaded in
the standard font directory, the operating system determines
the bit value of each character and then renders each
character by matching the bit value to the formatting infor-
mation in the corresponding font file. Accordingly, although
the letter “A” may always have the same bit value, its
configuration can be changed by simply associating it with
different font tags. Accordingly, in one embodiment com-

10

15

20

25

30

35

40

45

50

55

60

65

8

puter executable instructions identifying a display character
includes the bit value for a character and the font or default
font qualifying the bit value.

The term “display character” as used herein means the
characters of a network document which are intended to be
or can selectively be displayed during normal viewing of the
network document. “Display characters” are in contrast to
computer executable instructions or source code comments.

The term “non-standard character” is intended to mean
display characters of a network document for which the
corresponding formatting information is not loaded on or
otherwise available to a browsing computer for rendering
the character prior to requesting or otherwise receiving the
network document. It is appreciated that the determination
of whether a character qualifies as a non-standard character
is based solely upon what formatting information is loaded
upon or otherwise available to a discrete browsing computer.
As different browsing computers may have different fonts
and corresponding formatting information available thereon,
a list of non-standard characters for a discrete network
document can change between different browsing computers
even if the network document remains the same.

Furthermore, as used herein, a “font” defines one or a
group of characters each having a defined configuration.
There are thousands of different known fonts. Examples of
conventional letter fonts include the characters associated
with Times New Roman, Arial, and Courier. Examples of
conventional symbol fonts found on MICROSOFT Word
2000 include the characters associated with Symbol,
Tahoma, and WP Math A. Furthermore, just as an infinite
number of different characters can be created, it is appreci-
ated that an infinite number of unique and different fonts can
be created.

By way of example and not by limitation, “network
documents” can include web pages and other forms of
electronic files that can be posted on the Internet; email
communications including those that have an HTML docu-
ment attached thereto; and an HTML document that has
embedded therein or reference to any form of application file
that contains a display character. Examples of such appli-
cation files include text files, WORDPERFECT files, power
point presentation files, and other special application files.

FIG. 3A illustrates one embodiment of developer com-
puter 201 of FIG. 2 having a developer application program
301 loaded thereon. In one embodiment, developer applica-
tion program 301 includes a document builder 302 that
allows an author to generate network document 202. For
example, document builder 302 can be any type of existing
program, such as MICROSOFT FRONTPAGE or MICRO-
SOFT Word, or a specially written program which is capable
of forming an HTML document.

Developer application program 301 also includes a char-
acter packager 303. One function of character packager 303
is to generate a font package 304 that is incorporated into or
linked to network document 202. As discussed below in
greater detail, font package 304 includes the formatting
information necessary for the operating system of browsing
computer 204 to generate one or more display characters,
generally non-standard characters, when browsing computer
204 downloads and displays network document 202.

That is, as previously discussed, one of the problems of
the prior art is that an increasing number of electronic
documents are being created using unique characters
wherein corresponding formatting information is not loaded
on or otherwise available to a browsing computer, i.e.,
non-standard characters. Accordingly, when a browsing
computer downloads the electronic document over a net-
Case 3:21-cv-05305-JSC Document 1-2 Filed 07/09/21 Page 15 of 19

US 9,886,421 B1

9

work or otherwise receives and opens the electronic docu-
ment, the electronic document is displayed on the browsing
computer without the non-standard characters or by replac-
ing the non-standard characters with other characters that are
available to the browsing computer. In any event, the
electronic document is displayed in a format different from
that intended at its creation.

In part, character packager 303 identifies the display
characters used in network document 202 that are to be
included in font package 304. Character packager 303 is a
program that can be written in C++ or other languages and
may run as either a standard desktop application or within a
web browser via its own plugin technology. The identifica-
tion of the display characters can be accomplished in a
variety of different ways. By way of example and not by
limitation, in one embodiment a user interface 305 allows
the author or another to identify specific characters, groups
of characters, or entire fonts that are to be included within
font package 304. For example, character packager 303 can
enable manual input, manual highlighting, manual selection
from a table, and/or other form of manual selection of the
specific characters, groups of characters, and/or fonts which
are to be included in font package 304. This selection of
characters can be accomplished either before, during, or
after the creation of network document 202.

In general, the characters and/or groups which are
selected include those characters which the individual mak-
ing the selection believes the corresponding formatting
information is most likely not loaded on or otherwise
available to browsing computer 204 which will ultimately
display network document 202. In one embodiment, rather
than selecting specific characters that are actually used on
network document 202, character groups and/or fonts can be
selected even if all of the characters of a group or font are
not used within network document 202. In yet another
embodiment, all fonts where at least one character thereof is
used within network document 202 can be selected for
inclusion into font package 304.

Alternatively or in addition to user interface 305, a
document examiner 306 can be used. Document examiner
306 examines network document 202 and, based on prees-
tablished parameters, automatically selects characters, char-
acter groups, and/or fonts for incorporation into font pack-
age 304. For example, in one embodiment document
examiner 306 can contain a list of characters, character
groups, and/or fonts (hereinafter, “character list”), selected
from the entire inventory of characters and fonts available
for use by document builder 302 in the creation of document
202, which are considered likely to be non-standard char-
acters to browsing computer 204. For example, the character
list may correspond to those characters or fonts which are
not standard to WINDOWS 2000 or some other predefined
operating system.

Simultaneously with or subsequent to the creation of
network document 202, document examiner 306 searches
network document 202 and identifies all characters within
document 202 that are found on the character list. The
identified characters are then incorporated into character
packager 303. Alternatively, document examiner 306 can
search electronic document 202 and identify all of the fonts
used therein that are located on the character list. The
identified fonts are then incorporated into character packager
303. It is appreciated that there are a variety of different
ways in which document examiner 306 can select the
characters or fonts. For example, document examiner 306
can also include a list of standard characters and/or fonts and

20

25

30

40

45

55

10

then review network document 202 to identify those char-
acters and/or fonts that are not on the standard list.

As the different characters, character groups, and/or fonts
are selected by user interface 305 and/or document examiner
306, character packager 303 creates corresponding font files
312. Each font file 312 has a font name and corresponds to
a defined character, group of characters, or entire font.
Specifically, each font file 312 includes all of the computer
readable formatting information necessary for a computer
operating system to render each of the characters associated
with the corresponding font file 312. Although the amount of
formatting information can vary, the type of formatting
information is generally the same as that for standard fonts.
For example, the formatting information is sufficient to
enable display, printing, copying, pasting, and other con-
ventional forms of manipulation such as bolding, underlin-
ing, strikeout, and the like.

The formatting information can be in any standard font
file format. In one embodiment, the formatting information
is in a scaleable outline form such as TRUETYPE.
Examples of other formats include raster and stroke. It is
appreciated that meta files can also be used.

Although each font file 312 can include formatting infor-
mation for only one character, more often, each font file 312
includes information on a group of characters or a complete
font. For example, document examiner 306 can be used to
select all characters of a given font used within network
document 202. This group of characters, which is typically
less than the entire font, is assigned to a specific font file 312.
The file is typically given a name other than the conventional
font name so that the sub-set of the font does not acciden-
tally replace the complete font which may already be loaded
on a browsing computer.

Character packager 303 also creates a discrete control
object 314 for each corresponding font file 312. Contained
within each control object 314 is select handling information
which can be used to selectively enhance, manipulate, or
otherwise alter the characters within the corresponding font
file 312. By way of example and not by limitation, the
handling information can facilitate stretching, twisting,
looping, unique shadowing, or any other manipulation of
characters that is not standard to an operating system. For
example, the handling information generally does not
include the information necessary for bolding, underlining,
strikeout, italicizing, outlining, and the like.

Once font files 312 and control objects 314 are completed,
character packager 303 combines and compresses font files
312 and control objects 314 so as to form font package 304.

FIG. 4 illustrates one embodiment of a data structure for
font package 304. As shown therein, font package 304
includes a general header 601 that contains general infor-
mation about font package 304 in an uncompressed state. A
document header 602 is in a compressed state and includes
general document and version information.

The discrete font files 312 are also located within font
package 304 in a compressed state. For each font file 312 has
a corresponding character object 603. Character objects 603
are substantially the same as control objects 314 in that each
character object 603 includes the handling information for
the characters of the corresponding font file 312. Unlike
control objects 314, however, character objects 603 specifi-
cally reference the corresponding font file 312 so as to
facilitate handling of the characters.

For example, character objects 603 include one or more
character objects such as character object A (labeled 604)
and character object B (labeled 605). Each character object
references and describes handling and version information
Case 3:21-cv-05305-JSC Document 1-2 Filed 07/09/21 Page 16 of 19

US 9,886,421 B1

11

for a corresponding font file of font files 312. For example,
character object A references and describes corresponding
handling and version information for font file A (labeled
607), and character object B references and describes cor-
responding handling and version information for font file B
(labeled 608).

In one embodiment, character packager 303 can also
encrypt font package 304. It is appreciated that the data
structure of font package 304 can have a variety of different
configurations and that the files therein need not be com-
pressed. Furthermore, in one embodiment, control objects
314 and character objects 603 can be eliminated. That is,
where it is only desired to generate the characters as opposed
to the additional handling thereof, font package 304 can be
created with only font files 312.

Once font package 304 has been generated, it is assigned
an extension such as, for example, “.TRZ”’. In one embodi-
ment, font package 304 is imbedded directly within network
document 202. Alternatively, font package 304 can be stored
in a different directory than network document 202 at server
203 and can also be stored at a different server. In this latter
case, network document 202 references font package 304
using a corresponding tag. Accordingly, when network
document 202 is downloaded to browsing computer 204,
font package 304 is also downloaded. In this description and
in the claims, a file being “referenced” in a document means
that downloading the document also causes downloading of
the file such as through corresponding tags, such as embed-
ded tags or object tags, or other computer executable instruc-
tions.

In addition to the creation of font package 304, character
packager 303 also creates instruction code 310, depicted in
FIG. 3A, that is either referenced by or embedded within
network document 202. Instruction code 310 comprises
computer executable instructions that facilitate downloading
onto browsing computer 204 an installation module 501. As
discussed below, installation module 501 is loaded onto
server 203 (FIG. 2) and comprises computer-executable
instructions for automatically installing font package 304 on
browsing computer 204 when browsing computer 204
requests network document 202. In one embodiment, instal-
lation module 501 comprises an ACTIVEX® control.
Instruction code 310, in one embodiment, comprises a
Multipurpose Internet Mail Extension (MIME) type which
corresponds to the extension of the font package (e.g.,
“TRZ”). The file name and relative path of installation
module 501 are identified in instruction code 310 within a
tag that indicates to the browser that installation module 501
is to be downloaded. In this regard, network document 202
references installation module 501 for downloading with
network document 202.

As depicted in FIG. 2, once font package 304 and instruc-
tion code 310 have been included in network document 202,
network document 202 is loaded onto server 203 so as to
accessible by browser computer 204 over network 206. As
mentioned above, also loaded onto server 203 is installation
module 501.

In contrast to the system depicted in FIG. 3A, it is
appreciated that document builder 302 need not be included
in developer application program 301. This is because it is
not necessary that character packaging occur concurrently
with the building of network document 202. For example, as
depicted in FIG. 3B, network document 202 is generated
using a conventional document builder 308 that is com-
pletely separate from a developer application program 316.
Examples of document builder 308 include all standard and
specially designed applications used for creating HTML

10

15

20

25

30

35

40

45

50

55

60

65

12

documents. Once network document 202 is created, char-
acter packager 303 of developer application program 316
creates font package 304 as previously discussed above with
regard to FIG. 3A. In yet another embodiment, network
document 202 can be created on a separate computer and
then loaded onto developer computer 201 where developer
application program 316 is applied thereto.

Depicted in FIG. 5 is a flow chart showing the method of
operation between browsing computer 204 and server 203.
Actions performed primarily by server 203 are listed in the
left column while actions performed primarily by browsing
computer 204 are listed in the right column. In an act 401,
browsing computer 401 navigates to network document 202
by generating a request for network document 202 and
communicating the request to server 203 in accordance with
a transport protocol such as, for example, HyperText Trans-
port Protocol (HTTP). In general, browsing computer 204
navigates to network document 202 by either typing in the
URL for network document 202 or activating a link thereto.

In act 402, server 203 receives the request for network
document 202. In response to this request, server 203
downloads network document 202 to browsing computer
204 (act 403). Network document 202 includes either
directly or indirectly, such as through a reference, instruction
code 310 and font package 304. As such, instruction code
310 and font package 304 are downloaded with network
document 202.

In act 410, browsing computer 204 receives and begins
processing the computer executable instructions within net-
work document 202. In act 412, browsing computer 204
processes instruction code 310 and requests installation
module 501. The request for installation module 501 can be
automatic which automation can include a prompt. Server
203, in act 414, receives the request and downloads instal-
lation module 501 to browsing computer 204. In turn, in act
416, installation module 501 is installed on browsing com-
puter 204, such as an extension to one or more browsers.
Again, the installation of installation module 501 can be
automatic which automation can include a prompt. In turn,
installation module 501 automatically makes font package
304 available to the operating system of browsing computer
204.

FIG. 6 illustrates installation module 501 and surrounding
elements that are emulated when computer-executable
instructions are executed by the processor associated with
browsing computer 204. Once downloaded, installation
module 501 communicates with a conforming browser 205A
of browsing computer 204 via, for example, function calls
and returns. Conforming browser 205A represents browsers
that are able to communicate with installation module 501
without an intermediary module. For example, MICRO-
SOFT Internet Explorer may communicate directly with an
ACTIVEX® control without a plug in.

Installation module 501 also may communicate with
non-conforming browser 205B of browsing computer 204.
Non-conforming browser 205B represents browsers that are
not able to communicate with installation module 501
without an intermediate module. Accordingly, installation
module 501 communicates with nonconforming browser
205B via an intermediary adaptation module 504. For
example, if installation module 501 is an ACTIVEX control,
some browsers such as NETSCAPE may not communicate
directly with installation module 501. In this case, adapta-
tion module 504 may be, for example, a plug-in for NETS
CAPE that translates function calls and returns. Thus, the
present invention may be implemented with a wide variety
of browsers.
Case 3:21-cv-05305-JSC Document 1-2 Filed 07/09/21 Page 17 of 19

US 9,886,421 B1

13

It is appreciated that adaptation module 504 can be
selectively downloaded from server 203 with installation
module 501 based on the type of browser (conforming or
non-confirming) requesting installation module 501. Alter-
natively, adaptation module 504 can be incorporated into
installation module 501 and thus always downloaded but
only accessed when needed.

Browsers 205A and/or 205B can also determine whether
installation module 501 has been previously downloaded to
browsing computer 204. If so, redundant downloading of
installation module 501 may be avoided In addition, the
MIME type used in requesting installation module 501 can
also identify the desired version for installation module 501.
The browser can thus check the previously installed instal-
lation module 501 and if old, download the new version.
With Internet Explorer, the version checking can be done by
checking the HTML CODEBASE version specified. In
NETSCAPE NAVIGATOR a special JAVASCRIPT code
can be used to check the version number.

As depicted in FIG. 6, once installed, installation module
501 also communicates with operating system 505 of
browser computer 204, thereby accessing all the wealth of
resource offered by the operating system 505.

As depicted in FIGS. 5 and 6, in act 418, to enable
operating system 505 to access the formatting information
within font package 304 the formatting information thereof
is either permanently installed on or temporarily exposed to
operating system 505. Initially, as part of the installation
process, installation module 501 first decompresses, if pre-
viously compressed, and deciphers, if previously encrypted,
character objects 603 and font files 312 along with the
header information contained within font package 304. Once
decompressed and deciphered, character objects 603 and
font files 312 are automatically either permanently installed
on or temporarily exposed to operating system 505 by
installation module 501. Temporary exposure may occur, for
example, when it is desired to limit the use or life of the
non-standard characters. Permanent installation can be used
to allow perpetual unrestricted use of the non-standard
characters.

To facilitate permanent installation, character objects 603
and corresponding referenced font files 312 are copied into
the same directory as the other standard or permanent
system fonts 508. For example, permanent system fonts are
typically stored in a system fonts directory. The system
registry 509 is then updated to reflect the addition of the new
permanent character objects 603 and corresponding font
files 312.

To facilitate temporary exposure, character objects 603
and font files 312 are copied into a temporary fonts directory
507. Temporary fonts directory 507 may be located so as not
to be directly accessible by a user. For example, character
objects 603 and font files 312 can be copied into hidden
temporary files. Virtual memory mapped files are used to
enable operating systems 505 to access the hidden tempo-
rary files. Alternatively, character objects 603 and font files
312 can also be copied to virtual memory files. Once
temporary fonts directory 507 is created, system font table
506 is updated to reflect the new temporary font files 312. In
one embodiment, the installed font files 312 are enumerated
in a virtual memory array to ensure that any existing fonts
with the same name are not replaced.

Once installed or exposed, all of the currently running
applications may be notified of new font files 312 via, for
example, a standard WM_FONTCHANGE message with
HWND_BROADCAST as the target message. Server 203
may be notified of the successful installation of character

20

25

35

40

45

14

objects 603 and font files 312 via a callback to a
JAVASCRIPT® function provided in HTML document 202.
In NETS CAPE NAVIGATOR, this notification may be
accomplished via LIVE CONNECT®. In Internet Explorer
this notification may be accomplished via an ACTIVEX®
Component Object Model (COM).

Temporary fonts directory 507, which contains character
objects 603 and font files 312, can be removed or at least
become inaccessible through a variety of different mecha-
nisms. For example, installation module 501 can be pro-
grammed to automatically delete character objects 603 and
font files 312 via a JAVASCRIPT® control when the
browser is turned off or when any other predefined act is
performed, such as closing network document 202 or
requesting another web page. Furthermore, due to the vola-
tile nature of hidden temporary files and virtual memory
mapped files, these files are either erased or become inac-
cessible to operating system 505 once browsing computer
204 is shut down or rebooted.

In act 420 of FIG. 5, once font files 312 are enabled on
browsing computer 204, operating system 505 uses font files
312 to generate the display of network document 202 in the
same form that it was originally created. One of the unique
benefits of the present invention is that once font files 312
are enabled on browsing computer 204, the characters
within font files 312 can be used the same as any of the font
characters originally loaded on browsing computer 204. For
example, the characters of font files 312 can be cut, pasted,
printed and otherwise handled or manipulated, i.e., under-
lined, italicized, bolded, etc., just the same as originally
loaded font characters. In turn, this increases efficient inter-
application functionality. For example, the characters of font
files 312 can also be copied and pasted to any other
application being control by operating system 505, for
example, applications 510a@ or 5108 as depicted in FIG. 6.

The above described method is only one embodiment of
the application of the present invention. By way of example
and not by limitation, depicted in FIG. 7 is a network
document 700 which is in HTML. Network document 700
can be posted on a server, attached to an e-mail, recorded on
a computer disk or CD, or recorded on any other type of
computer readable media which can be requested by or
transferred to browsing computer 204 for opening by
browser 205.

Embedded within network document 700 or included by
a linked reference is an application 706. Application 706 can
comprise any type of application program, application file,
plugin, or ACTIVEX that generates or includes one or more
display characters. Also embedded within network docu-
ment 700 or included by a linked reference is a font package
704. Font package 704 includes one or more font files which
contain the formatting information necessary for the creation
of the non-standard display characters of application 706. If
desired, character objects containing handling information
can also be incorporated into font package 704. In this
embodiment, font package 704 may be created completely
independent of application 706.

In substantially the same manner as discussed above with
regard to FIG. 5, as browser 205 opens and begins process-
ing network document 700, instruction code 310 embedded
therein requests installation module 501 which is down-
loaded by server 203. In turn, installation module 501 either
permanently installs or temporarily exposes the font files of
font package 704 on browsing computer 204. Accordingly,
as application 706 is opened or run so as to generate the
display characters thereof, the non-standard display charac-
ters are displayed in their intended configuration.
Case 3:21-cv-05305-JSC Document 1-2 Filed 07/09/21 Page 18 of 19

US 9,886,421 B1

15

In yet another embodiment, as depicted in FIG. 8, a
network document 720 comprises an email. Typed directly
on the email can be one or more display characters. Alter-
natively or in combination therewith, an application 730 can
be attached to network document 720. Application 730 can
comprise any type of application program or file that gen-
erates or includes one or more display characters.

Also attached to network document 720 is an HTML
document 722. Embedded within HTML document 722 or
included by reference is a font package 726. Font package
726 includes one or more font files which contain the
formatting information necessary for the creation of the
non-standard display characters typed on the email and/or
which are to be generated or included in application 730.

During use, network document 720 is emailed to brows-
ing computer 204 and opened thereon. In turn, HTML
document 722 is selected and then opened by browser 205.
As above, as browser 205 processes HTML document 722,
instruction code 310 embedded therein requests installation
module 501 which is downloaded by server 203. In turn,
installation module 501 either permanently installs or tem-
porarily exposes the font files of font package 726 on
browsing computer 204. In turn, the nonstandard characters
typed on the email body portion of network document 720
can be appropriately displayed. Furthermore, as application
706 is opened or run so as to generate display characters, the
non-standard display characters can be displayed in their
intended configuration.

The present invention also envisions that an HTML
document containing a font package and instruction code
310 can also be delivered to browsing computer 204 com-
pletely separate from an HTML document, application pro-
gram, or application file that contains corresponding non-
standard display characters. That is, once font files are
permanently installed or temporarily exposed on browsing
computer 204, an HTML document, application program, or
application file that was either previously or subsequently
loaded can be run or opened. The non-standard display
character generated by the document, program, or file can
then be appropriately displayed as a result of the loaded font
files.

Thus, the principles of the present invention allow the
operating system of a browsing computer access to non-
standard characters when the browsing computer either
retrieves off of the Internet or otherwise opens a network
document or application that uses the non-standard charac-
ters. This allows the author of the electronic document or
application to feel secure that no matter how unique the
characters chosen to convey a message, the characters will
be rendered on the browsing computer as the author
intended. In addition, in one embodiment, the operating
system can now use the nonstandard characters for copying
and pasting across applications, as well as any other editing
or printing that is enabled by the operating system, thus
enhancing the functionality to the end user.

The present invention may be embodied in other specific
forms without departing from its spirit or essential charac-
teristics. The described embodiments are to be considered in
all respects only as illustrative and not restrictive. The scope
of the invention is, therefore, indicated by the appended
claims rather than by the foregoing description. All changes
which come within the meaning and range of equivalency of
the claims are to be embraced within their scope.

The invention claimed is:

1. A non-transitory computer-readable medium adapted
for use with a computer coupled to a network such that select
information on the non-transitory computer-readable

10

15

20

25

30

35

40

45

50

55

60

65

16

medium is accessible by a hand-held device having an
operating system and coupled to the network, the non-
transitory computer-readable medium including:

an electronic file package including a plurality of display
characters and computer executable instructions for
identifying the plurality of display characters for dis-
play and for identifying one or more external fonts used
to render at least one of the plurality of display char-
acters;

a font package comprising one or more external font files
that include formatting information necessary for the
hand-held device to render the at least one of the
plurality of display characters using the one or more
identified external fonts, the font package separate from
the computer executable instructions for identifying the
plurality of display characters for display; and

an exposure module for installation of the one or more
external font files in a temporary fonts directory on the
hand-held device, the one or more external font files
being received from the computer responsive to the
computer receiving a request for the font package from
the hand-held device so that the hand-held device can
render the at least one of the plurality of display
characters using the one or more external font files,
whereby when the plurality of display characters are
displayed, the plurality of display characters are dis-
played by a program module of the operating system
using the one or more external font files, wherein in
response to the one or more external font files being
installed, a system font table of the hand-held device is
updated to reflect an availability of the external font
files.

2. The non-transitory computer-readable medium as
recited in claim 1, wherein the electronic file package further
includes the font package.

3. The non-transitory computer-readable medium as
recited in claim 1, wherein the font package comprises
computer readable formatting information necessary for the
hand-held device to render one or more display characters
that are non-standard display characters using one or more
identified fonts that are non-standard fonts.

4. The non-transitory computer-readable medium as
recited in claim 1, wherein the font package further com-
prises handling information that enables an operating system
of the hand-held device to selectively manipulate the plu-
rality of display characters in ways not included in a default
handling of characters by the operating system of the
hand-held device for lack of non-standard fonts.

5. The non-transitory computer-readable medium as
recited in claim 1, wherein: the exposure module comprises
computer executable instructions for automatic installation
or exposure of the font package; and

the computer executable instructions for installation or
exposure of the font package comprises computer
executable instructions for saving font rendering infor-
mation of the font package to an internal memory of the
hand-held device, a hidden temporary file, or a virtual
memory mapped file.

6. A computer-implemented method, comprising:

requesting, by a hand-held device with an operating
system that recognizes a standard set of fonts, a net-
work document that is hosted on a server communica-
tively coupled to the hand-held device via a network,
the network document including:
an application file comprising computer executable

instructions identifying a plurality of display char-
acters used in the network document, and
Case 3:21-cv-05305-JSC Document 1-2 Filed 07/09/21 Page 19 of 19

US 9,886,421 B1

17

computer executable instructions identifying a font
used to render at least one display character of the
plurality of display characters, the font not being
included in the standard set of fonts;

accessing the network document;

receiving, at the hand-held device, a font package separate

from the application file of the network document and
referenced by the computer executable instructions of
the network document, the font package comprising
computer readable formatting information for the oper-
ating system of the hand-held device to render the at
least one display character using the font and for other
applications controlled by the operating system of the
hand-held device to render the at least one display
character using the font; and

responsive to the hand-held device accessing the network

document:

installing the computer readable formatting informa-
tion of the font package in a temporary fonts direc-
tory on the hand-held device so as to enable a
program module of the operating system of the
hand-held device to render the at least one display
character using the font, wherein when the at least
one display character is displayed, the at least one
display character is displayed using the computer
readable formatting information installed in the tem-
porary fonts directory, and

updating a system font table of the hand-held device to
reflect an availability of the font.

7. The computer-implemented method of claim 6, further
comprising, rendering the at least one display character
using the font on a display of the hand-held device.

8. The computer-implemented method of claim 7,
wherein the network document comprises a plurality of
application files including the application file and a plurality
of font packages including the font package.

9. The computer-implemented method of claim 7,
wherein the computer readable formatting information com-
prises scalable outlining formatting information.

10. The computer-implemented method of claim 9, fur-
ther comprising after receiving the font package and prior to
rendering the at least one display character using the font on
the display of the hand-held device, disconnecting from the
network and remaining disconnected from the network until
after the hand-held device has rendered the at least one
display character using the font on the display of the
hand-held device.

11. A hand-held device coupleable to a network such that
the hand-held device can receive information from a non-
transitory computer-readable medium adapted for use with a
second computer coupled to the network, the hand-held
device comprising:

a display;

a processing unit; and

memory to store instructions that, when executed by the

processing unit, cause the processing unit to:
enable communication between the hand-held device
and the second computer coupled to the network,

15

20

30

40

45

55

18

download an electronic file from the second computer,
the electronic file including computer executable
instructions for identifying two or more display
characters for use in a program application and for
identifying a font used to render at least one display
character of the two or more display characters for
use in the program application,

wherein the computer executable instructions reference
a font package comprising computer readable for-
matting information necessary for an operating sys-
tem of the hand-held device to render the at least one
display character on the display using the font,

install an exposure module on the hand-held device, the
exposure module for automatically installing or
exposing the font package to the hand-held device so
that the hand-held device can render the at least one
display character using the font,

cause the exposure module to install at least a portion
of the font package to a temporary fonts directory of
the hand-held device so that a program module of the
hand-held device can render the at least one display
character using the font, whereby when the at least
one display character is displayed, the at least one
display character is displayed using the font, and

cause a system font table of the hand-held device to be
updated to reflect an availability of the font.

12. The hand-held device of claim 11, wherein the elec-
tronic file further includes the font package.

13. The hand-held device of claim 12, wherein the font
package comprises computer readable formatting informa-
tion necessary for the operating system of the hand-held
device to render two or more display characters that are
non-standard display characters using one or more identified
fonts that are non-standard fonts.

14. The hand-held device of claim 11, wherein the
memory further comprises instructions that, when executed
by the processing unit, cause the processing unit to generate
a transmission for a request to a third computer coupled to
the network to download a second font package to the
hand-held device from the third computer, wherein the
second font package comprises computer readable format-
ting information necessary for the operating system to
render the at least one display character using a second font.

15. The hand-held device of claim 14, wherein the
memory further comprises instructions that, when executed
by the processing unit, cause the hand-held device to receive
the second font package from the third computer, based at
least in part on the request to download the second font
package.

16. The hand-held device of claim 14, wherein the second
font package comprises computer readable formatting infor-
mation necessary for the operating system to render the at
least one display character using the second font.

17. The hand-held device of claim 14, wherein the expo-
sure module is configured for automatically installing or
exposing the second font package to the operating system.

* * * * *
